393 Pa. 246 (1958)
Altman, Appellant,
v.
Philadelphia.
Supreme Court of Pennsylvania.
Argued April 28, 1958.
May 26, 1958.
Before JONES, C.J., MUSMANNO, ARNOLD, JONES and COHEN, JJ.
*247 Paul A. Wolkin, with him Wolkin, Sarner & Cooper, for appellant.
James L. Stern, Deputy City Solicitor, with him Frank O'Brien, Assistant City Solicitor, and David Berger, City Solicitor, for appellees.
Robert B. Einhorn, with him G. Levering Arnhold, Edward N. Gottlieb, Edward Unterberger, and Einhorn & Schachtel, for intervening defendants, appellees.
OPINION PER CURIAM, May 26, 1958:
The decree in the Court below is affirmed on the Supplemental Adjudication of Judge FLOOD of Court of Common Pleas No. 6 of Philadelphia County.
Costs on the appellant.